Exhibit 10.1

 

Conformed Copy

 

 

 

Development and Cross-Licensing Agreement

 

between

 

NEC TOKIN Corporation

 

and

 

KEMET Electronics Corporation

 

 

 

--------------------------------------------------------------------------------


 

1.

Definitions

 

5

 

 

 

 

 

 

1.1.

“Agreement”

 

5

 

1.2.

“Capacitor”

 

5

 

1.3.

“Collaborative Development”

 

5

 

1.4.

“Development Inventions”

 

5

 

1.5.

“Development Know-How”

 

5

 

1.6.

“Documentation”

 

5

 

1.7.

“Effective Date”

 

6

 

1.8.

“Joint Development Inventions”

 

6

 

1.9.

“Joint Development Know-How”

 

6

 

1.10.

“KEMET Development Inventions”

 

6

 

1.11.

“KEMET Development IPR”

 

6

 

1.12.

“KEMET Development Know-How”

 

6

 

1.13.

“KEMET Tantalum Supply Chain”

 

6

 

1.14.

“Licensed Valve Metal Capacitor Products and Components”

 

6

 

1.15.

“Licensed Technology”

 

6

 

1.16.

“Licensee”

 

6

 

1.17.

“Licensor”

 

6

 

1.18.

“Other Development and Production Rights”

 

6

 

1.19.

“Party” or “Parties”

 

7

 

1.20.

“Patent Rights”

 

7

 

1.21.

“Person”

 

7

 

1.22.

“Prior Agreements”

 

7

 

1.23.

“Relevant KEMET Intellectual Property Rights”

 

7

 

1.24.

“Relevant KEMET Technology”

 

7

 

1.25.

“Relevant TOKIN Intellectual Property Rights”

 

7

 

1.26.

“Relevant TOKIN Technology”

 

8

 

1.27.

“Rights under Copyright”

 

8

 

1.28.

“Subsidiary”

 

8

 

1.29.

“Technical Steering Committee”

 

8

 

1.30.

“Term”

 

8

 

1.31.

“Third Party”

 

8

 

1.32.

“TOKIN Development Inventions”

 

8

 

1.33.

“TOKIN Development IPR”

 

8

 

1.34.

“TOKIN Development Know-How”

 

8

 

1.35.

“Trade Secret Rights”

 

8

 

1.36.

“Valve Metal”

 

9

 

1.37.

“Valve Metal Capacitor Components”

 

9

 

1.38.

“Valve Metal Capacitor Product”

 

9

 

1.39.

“Valve Metal Capacitor Products and Components”

 

9

 

 

 

 

 

2.

Technical Steering Committee

 

9

 

 

 

 

 

 

2.1.

Formation of Technical Steering Committee

 

9

 

2.2.

Composition

 

9

 

2.3.

Meetings

 

10

 

2.4.

Decision-Making

 

10

 

2.5.

Functions

 

10

 

 

 

 

 

3.

Delivery of Licensed Technology

 

10

 

 

 

 

 

 

3.1.

Initial Delivery

 

10

 

3.2.

Subsequent Deliveries

 

10

 

3.3.

No Disclosure Of Third Party Confidential Information

 

10

 

3.4.

No Breach of Existing Contractual Obligations

 

10

 

2

--------------------------------------------------------------------------------


 

4.

Supply Chain Access

 

10

 

 

 

 

 

 

4.1.

Development of Supply Chain

 

10

 

4.2.

Access

 

11

 

4.3.

No Resale Rights

 

11

 

4.4.

No Obligations

 

11

 

 

 

 

 

5.

Collaborative Development

 

11

 

 

 

 

 

6.

Collaborative Development Contributions by Subsidiaries

 

11

 

 

 

 

 

7.

Ownership Rights Arising from Collaborative Development

 

11

 

 

 

 

 

 

7.1.

Ownership of Development Inventions

 

11

 

7.2.

Ownership of Development Know-How

 

12

 

7.3.

Disclosure

 

12

 

7.4.

Developments Outside Field of Valve Metal Capacitor Products and Components

 

12

 

7.5.

Assistance

 

12

 

 

 

 

 

8.

Patent Prosecution and Maintenance

 

12

 

 

 

 

 

 

8.1.

Infringement Actions

 

12

 

8.2.

Enforcement Control

 

13

 

 

 

 

 

9.

Grant of Rights

 

13

 

 

 

 

 

 

9.1.

Non-Exclusive License to TOKIN

 

13

 

9.2.

Non-Exclusive License to KEMET

 

13

 

9.3.

Contract Manufacturing License

 

13

 

9.4.

No Sublicensing

 

13

 

9.5.

Grant of Rights in Documentation

 

14

 

9.6.

Ownership

 

14

 

9.7.

Exclusion

 

14

 

9.8.

Other Development and Sales

 

14

 

 

 

 

 

10.

Rights of Subsidiaries

 

14

 

 

 

 

11.

No Royalties

 

14

 

 

 

 

12.

Record-Keeping and Inspections

 

14

 

 

 

 

13.

Representations and Warranties

 

14

 

 

 

 

 

 

13.1.

Authority

 

14

 

13.2.

Ownership and Rights

 

15

 

13.3.

Non-Infringement

 

15

 

13.4.

Licensed Technology

 

15

 

13.5.

Compliance with Laws

 

15

 

13.6.

Disclaimer of Other Warranties

 

15

 

 

 

 

 

14.

Confidentiality

 

15

 

 

 

 

 

 

14.1.

Confidential Information

 

15

 

14.2.

Non-disclosure

 

15

 

14.3.

Exceptions

 

15

 

14.4.

Limited Disclosure

 

16

 

14.5.

Confidential Nature of Agreement

 

16

 

 

 

 

 

15.

Indemnification

 

16

 

 

 

 

 

 

15.1.

Indemnity

 

16

 

15.2.

Procedure for Indemnity

 

16

 

3

--------------------------------------------------------------------------------


 

16.

Limitations On Liability

 

16

 

 

 

 

 

 

16.1.

Consequential Damages Waiver

 

16

 

16.2.

Limitation of Liability

 

16

 

 

 

 

 

17.

Effect on Prior Agreements

 

16

 

 

 

 

 

18.

Term

 

17

 

 

 

 

 

19.

Termination

 

17

 

 

 

 

 

 

19.1.

Termination for Cause

 

17

 

19.2.

Insolvency

 

17

 

19.3.

Termination Without Prejudice to Other Rights and Remedies

 

17

 

 

 

 

 

20.

Effect of Termination

 

17

 

 

 

 

 

 

20.1.

Effect of Termination on Obligations

 

17

 

20.2.

Survival

 

17

 

 

 

 

 

21.

General Provisions

 

18

 

 

 

 

 

 

21.1.

Governing Law

 

18

 

21.2.

Export Controls

 

18

 

21.3.

Assignment

 

18

 

21.4.

Force Majeure

 

18

 

21.5.

Severability; Waiver

 

18

 

21.6.

Headings

 

18

 

21.7.

Notice

 

18

 

21.8.

Translation of Agreement

 

19

 

21.9.

Counterparts

 

19

 

21.10.

Entire Agreement

 

19

 

4

--------------------------------------------------------------------------------


 

DEVELOPMENT AND CROSS-LICENSING AGREEMENT

 

This DEVELOPMENT AND CROSS-LICENSING AGREEMENT (the “ Agreement”) is made and
entered into this 3rd day of May, 2013 (the “Effective Date”), by and between
NEC TOKIN Corporation, a Japanese corporation having an office at 8-1,
Nishi-Kanda 3-Chome, Chiyoda-ku, Tokyo, Japan 101-8362 (hereinafter called
“TOKIN”) and KEMET Electronics Corporation, a corporation having its main office
at 2835 KEMET Way Simpsonville, South Carolina 29681, the United States of
America (hereinafter called “KEMET’).

 

Recitals

 

WHEREAS, TOKIN together with its Subsidiaries is a leading manufacturer of
tantalum and aluminum capacitors, EMC devices, Relays, Piezo devices and IC
Cards; and

 

WHEREAS, KEMET together with its Subsidiaries is a leading worldwide developer
and manufacturer of tantalum, aluminum, film and ceramic capacitors, among other
products;

 

WHEREAS, KEMET wishes to obtain a non-exclusive license to use and incorporate
TOKIN technology in certain defined products, and TOKIN similarly wishes to
obtain a non-exclusive license to use and incorporate KEMET technology in
certain defined products; and

 

WHEREAS, KEMET has developed a supply chain for tantalum powder that is designed
to provide greater certainty, and other benefits over generally available
supplies of tantalum powder, and TOKIN wishes to obtain access to this supply
chain;

 

WHEREAS, each Party is willing to grant such licenses, and KEMET is willing to
grant such supply chain access, all on the terms and conditions set out below;

 

NOW, THEREFORE, for good and sufficient consideration, the parties agree as
follows:

 

Agreement

 

1.                                      Definitions.

 

1.1.                            “Agreement”.  The term “Agreement” means this
Development and Cross-Licensing Agreement.

 

1.2.                            “Capacitor”.  The term “Capacitor” means an
electrical component that consists of two conductors (an anode and a cathode),
separated by a dielectric material.

 

1.3.                            “Collaborative Development”.  The term
“Collaborative Development” shall mean the research and development activities
specified in Section 0 (Collaborative Development).

 

1.4.                            “Development Inventions”.  The term “Development
Inventions” has the meaning provided in Section 7.1 (Ownership of Development
Inventions).

 

1.5.                            “Development Know-How”.  The term “Development
Know-How” means all Development Intellectual Property Assets other than
Development Inventions, whether such Assets (where applicable) are registered or
unregistered.

 

1.6.                            “Documentation”.  The term “Documentation” shall
mean development and production documentation, packaging information, quality
assurance procedures, or other

 

5

--------------------------------------------------------------------------------


 

information that describe the manufacture, development, features, functionality,
quality assurance procedures, or performance, of a Value Metal Capacitor or
Value Metal Capacitor Component.

 

1.7.                            “Effective Date”.  The term “Effective Date” has
the meaning set out in the introduction to the Recitals.

 

1.8.                            “Joint Development Inventions”.  The term
““Joint Development Inventions” has the meaning provided in Section 7.1
(Ownership of Development Inventions).

 

1.9.                            “Joint Development Know-How”.  The term “Joint
Development Know-How” has the meaning set out in Section 7.2 (Ownership of
Development Know-How).

 

1.10.                     “KEMET Development Inventions”.  The term “KEMET
Development Inventions” has the meaning provided in Section 7.1 (Ownership of
Development Inventions).

 

1.11.                     “KEMET Development IPR”.  The term “KEMET Development
IPR” means (i) KEMET’s (or its Subsidiaries’) interests in Joint Development
Inventions and Joint Development Know-How; and (ii) KEMET Development Inventions
and KEMET Development Know-How.

 

1.12.                     “KEMET Development Know-How”.  The term “KEMET
Development Know-How” has the meaning set out in Section 7.2 (Ownership of
Development Know-How).

 

1.13.                     “KEMET Tantalum Supply Chain”.  The term “KEMET
Tantalum Supply Chain” has the meaning provided in Section 4.1 (Development of
Supply Chain).

 

1.14.                     “Licensed Valve Metal Capacitor Products and
Components”.  The term “Licensed Valve Metal Capacitor Products and Components”
means Valve Metal Capacitor Products and Components (and associated processes)
which (i) if KEMET were to manufacture, use, sell, import, practice, or
otherwise exploit, would infringe a Relevant TOKIN Intellectual Property Right
but for the license granted to KEMET in Section 9 (Grant of Rights); or (b) if
TOKIN were to manufacture, use, sell, import, practice, or otherwise exploit,
would infringe a Relevant KEMET Intellectual Property Right, but for the license
granted to TOKIN in Section 9 (Grant of Rights).

 

1.15.                     “Licensed Technology”.  The term “Licensed Technology”
means (i) the Relevant KEMET Technology; (ii) the Relevant TOKIN Technology; or
(iii) both the Relevant KEMET Technology and the Relevant TOKIN Technology, as
the context permits.

 

1.16.                     “Licensee”.  The term “Licensee” means either KEMET or
TOKIN, as the case may be.

 

1.17.                     “Licensor”.  The term “Licensor” means either KEMET or
TOKIN, as the case may be.

 

1.18.                     “Other Development and Production Rights”.  The term
“Other Development and Production Rights” means intellectual property rights
that relate to or are useful in (a) the development and physical implementation
of the Licensed

 

6

--------------------------------------------------------------------------------


 

Technology, or (b) the production of Valve Metal Capacitor Products and
Components, other than Patent Rights, Rights under Copyright, and Trade Secret
Rights.

 

1.19.                     “Party” or “Parties”.  The term “Party” or “Parties”
means either TOKIN, KEMET, or KEMET and TOKIN, as the context permits.

 

1.20.                     “Patent Rights”.  The term “Patent Rights”  means
patents, design patents, patent applications, divisions, continuations,
continuations-in-part, reissues, renewals, extensions, supplementary protection
certificates, utility models, and the like of such patents and patent
applications, and foreign counterparts and equivalents thereof; that relate to
Valve Metal Capacitor Products and Components.

 

1.21.                     “Person”.  The term “Person” means any corporation,
limited liability company, partnership, private interest foundation, joint
venture, trust, association, unincorporated organization, or other entity.

 

1.22.                     “Prior Agreements”.  The term “Prior Agreements” means
(i) the Technical License Agreement dated June 10th 1998 between NEC Corporation
and KEMET; (ii) the Intellectual Property Frame Agreement dated October 13th
2011 between TOKIN and KEMET; and (iii) the Intellectual Property License
Agreement dated April 11th 2012 between TOKIN and KEMET.

 

1.23.                     “Relevant KEMET Intellectual Property Rights”.  The
term “Relevant KEMET Intellectual Property Rights” means Patent Rights, Rights
under Copyright, Trade Secret Rights, and Other Development and Production
Rights, that meet each of the following criteria:  the Right (i) relates or is
useful with respect to Valve Metal Capacitor Products and Components; (ii) is in
existence as of the Effective Date or arises before expiration of the Term; and
(iii) is either (a) solely owned by KEMET or its Subsidiaries or (b) is the
subject of a Third-Party inbound license to KEMET (or to its Subsidiaries) that
does not require KEMET (or its Subsidiaries) to pay royalties other compensation
in order for KEMET (or its Subsidiaries) to sublicense such Right to TOKIN or
otherwise permit TOKIN to practice such Right.  For the avoidance of doubt, the
term “Relevant KEMET Intellectual Property Rights” expressly includes KEMET
Development Inventions and KEMET Development Know-How, and expressly excludes
KEMET’s (and its Subsidiaries’) trademarks and service marks.

 

1.24.                     “Relevant KEMET Technology”.  The term “Relevant KEMET
Technology” means a technology that meets each of the following criteria:  the
technology (i) exists as of the Effective Date or is developed or reduced to
practice before expiration of the Term; (ii) is embodied (a) in one or more
Valve Metal Capacitor Products and Components, (b) in processes that relate or
are useful with respect to one or more Valve Metal Capacitor Products and
Components, or (c) in designs, software, reports, test results, Documentation,
data, or other tangible embodiments; and (iii) is owned or controlled by KEMET
or its Subsidiaries.

 

1.25.                     “Relevant TOKIN Intellectual Property Rights”.  The
term “Relevant TOKIN Intellectual Property Rights” means Patent Rights, Rights
under Copyright, Trade Secret Rights, and Other Development and Production
Rights, that meet each of the following criteria:  the Right (i) relates or is
useful with respect to Valve Metal Capacitor Products and Components; (ii) is in
existence as of the Effective Date or arises before expiration of the Term; and
(iii) is either (a) solely owned by TOKIN or its Subsidiaries or (b) is the
subject of a Third-Party inbound license to TOKIN (or to its Subsidiaries) that
does not require TOKIN (or its Subsidiaries) to pay royalties other compensation
in order for TOKIN (or its Subsidiaries) to sublicense such Right to KEMET or
otherwise permit

 

7

--------------------------------------------------------------------------------


 

KEMET to practice such Right.  For the avoidance of doubt, the term “Relevant
TOKIN Intellectual Property Rights” expressly includes TOKIN Development
Inventions and TOKIN Development Know-How, and expressly excludes TOKIN’s (and
its Subsidiaries’) trademarks and service marks.

 

1.26.                     “Relevant TOKIN Technology”.  The term “Relevant TOKIN
Technology” means a technology that meets each of the following criteria:  the
technology (i) exists as of the Effective Date or is developed or reduced to
practice before expiration of the Term; (ii) is embodied (a) in one or more
Valve Metal Capacitor Products and Components, (b) in processes that relate or
are useful with respect to one or more Valve Metal Capacitor Products and
Components, or (c) in designs, software, reports, test results, Documentation,
data, or other tangible embodiments; and (iii) is owned or controlled by TOKIN
or its Subsidiaries.

 

1.27.                     “Rights under Copyright”.  The term “Rights under
Copyright” means all rights protected by copyright law, including (a) rights in
registered and unregistered works of authorship; (b) the right to copy,
distribute, modify, publicly perform, and publicly display such works; and
(c) all applications, registrations, and renewals in connection with such works.

 

1.28.                     “Subsidiary”.  The term “Subsidiary” means with
respect to any specified Person, any other Person (a) whose board of directors
or similar governing body, or a majority thereof, may presently be directly or
indirectly elected or appointed by such specified Person, (b) whose management
decisions and corporate actions are directly or indirectly subject to the
present control of such specified Person, or (c) whose voting securities are
more than fifty percent (50%) owned, directly or indirectly, by such specified
Person; provided, however, that TOKIN shall not be considered a Subsidiary of
KEMET for purposes of this Agreement.

 

1.29.                     “Technical Steering Committee”.  The term “Technical
Steering Committee” has the meaning provided in Section 2.1 (Formation of
Technical Steering Committee).

 

1.30.                     “Term”.  The term “Term” shall have the meaning
provided in Section 16 (Term).

 

1.31.                     “Third Party”.  The term “Third Party” means any party
other than TOKIN, KEMET, Affiliates of TOKIN, or Affiliates of KEMET.

 

1.32.                     “TOKIN Development Inventions”.  The term “TOKIN
Development Inventions” has the meaning provided in Section 7.1 (Ownership of
Development Inventions).

 

1.33.                     “TOKIN Development IPR”.  The term “TOKIN Development
IPR” means (i) TOKIN’s (or its Subsidiaries’) interests in Joint Development
Inventions and Joint Development Know-How; and (ii) TOKIN Development Inventions
and TOKIN Development Know-How.

 

1.34.                     “TOKIN Development Know-How”.  The term “TOKIN
Development Know-How” has the meaning set out in Section 7.2 (Ownership of
Development Know-How).

 

1.35.                     “Trade Secret Rights”.  The term “Trade Secret Rights”
means rights in know-how, technology or information, including know-how,
information and technology (a) that derives economic value, actual or potential,
from not being generally known to or

 

8

--------------------------------------------------------------------------------


 

readily ascertainable by others, and (b) that is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  By way of example,
the term “Trade Secret Rights” includes, without limitation, (i) rights in
ideas, developments, and inventions (whether patentable or unpatentable and
whether or not reduced to practice) which are maintained in confidence, and
rights in all improvements thereto which are maintained in confidence; and
(ii) rights in research and development results; formulas; compositions of
matter; prototypes; operational, manufacturing and production processes and
techniques; business methods; technical data; documentation; reports, designs,
drawings, and specifications; and pricing and cost information.

 

1.36.                     “Valve Metal”.  The term “Valve Metal” means a metal
which, when oxidized, allows current to pass if used as a cathode but opposes
the flow of current when used as an anode.  Examples of valve metals include,
without limitation, tantalum, aluminum, niobium, titanium, zirconium and
tungsten.  The term “Valve Metal’ as used herein also includes compounds and
alloys of Valve Metals with other elements.

 

1.37.                     “Valve Metal Capacitor Components”.  The term “Valve
Metal Capacitor Components” means (i) powder, wire, and anodes that relate to,
or are useful with respect to, Capacitor Products; (ii) dielectric materials and
dielectrics that relate to, or are useful with respect to, Capacitor Products;
(iii) cathode materials (including, but not limited to, to conductive polymers,
MnO2, graphite [carbon] and metal layers) that relate to, or are useful with
respect to, Capacitor Products; and (iv) packaging technologies (including, but
not limited to attaching capacitors to a lead frame, encapsulating capacitors in
a molding compound or in a circuit board) that relate to, or are useful with
respect to, Capacitor Products, (v) aging and burn in technologies (included,
but not limited to electrical methods for reducing the leakage current and
increasing the reliability) that relate to, or are useful with respect to,
Capacitor Products, (vi) electrical testing (including, but not limited to
methods of screening electrical components, quality testing, and reliability
testing) that relate to, or are useful with respect Capacitor Products, and
(vii) final packaging (including, but not limited to forming leads, placing
capacitors in carrier type or other packaging, testing capacitors at
intermediate steps during the final packaging process) that relate to, or are
useful with respect to Capacitor Products.

 

1.38.                     “Valve Metal Capacitor Product”.  The term “Capacitor
Product” means a Capacitor constructed in whole or in part from Valve Metal.

 

1.39.                     “Valve Metal Capacitor Products and Components”.  The
term “Valve Metal Capacitor Products and Components” means (i) Valve Metal
Capacitor Products and (ii) Valve Metal Capacitor Components.

 

2.                                      Technical Steering Committee.

 

2.1.                            Formation of Technical Steering Committee. 
Within thirty (30) days after the Effective Date, the Parties shall establish a
technical steering committee (the “Technical Steering Committee” or the
“Committee”), as follows:

 

2.2.                            Composition.  Each Party shall designate its
representatives on the Committee.  The Parties shall mutually agree on the
appointment of a Committee Chairman and Vice Chairman, with the Chairman
representing one Party and the Vice Chairman representing the other Party.  The
Committee shall consist of an equal number of representatives of each Party (but
no less than two (2)).  Each representative shall be a senior officer and/or
manager of a Party, and have relevant and appropriate experience.  Each Party
may, at its discretion, invite a reasonable number of non-Committee employees,
consultants or scientific advisors to attend a meeting of the

 

9

--------------------------------------------------------------------------------


 

Committee, provided that such invitees are bound by appropriate confidentiality
obligations.

 

2.3.                            Meetings.  As an initial matter, the Committee
shall meet no less frequently than quarterly (subject to change per agreement of
the Committee) and shall meet at such other times as deemed appropriate by the
Committee.  Each Party may change one or more of its representatives to the
Committee at any time upon notice to the other Party.  Meetings shall be held,
in the Committee’s discretion, (a) via remote means (such as telephone
conference calls, or video conferencing) or (b) via face-to-face meetings, with
the location of such meetings to alternate between the USA and Japan or at such
other place or places as are mutually agreed.

 

2.4.                            Decision-Making.  The Technical Steering
Committee shall operate by consensus, and any dispute that arises that cannot be
resolved by the Committee as a whole shall be resolved by the Committee
Chairman, provided, however, that the Committee Vice-Chairman can timely appeal
the Chairman’s decision to the Parties’ upper management for reconsideration and
final resolution.

 

2.5.                            Functions.  The Committee shall oversee and
control the Parties’ Collaborative Development work, such oversight and control
to include review, approval, and modification of project plans, resource
allocations, developments with respect to Licensed Technology and Valve Metal
Capacitor Products and Components, development activities status and delays, and
other associated matters within the scope of this Agreement.

 

3.                                      Delivery of Licensed Technology.

 

3.1.                            Initial Delivery.  Within a reasonable time from
the Effective Date, the Parties shall exchange materials that embody the
Licensed Technology and that are in a form good and sufficient for the uses and
purposes permitted to each Party under this Agreement.

 

3.2.                            Subsequent Deliveries.  During the Term,
(i) KEMET shall timely deliver to TOKIN materials that embody KEMET Developed
IPR and updates to Relevant KEMET Technology; and (ii) TOKIN shall timely
deliver to KEMET materials that embody TOKIN Developed IPR and updates to
Relevant TOKIN Technology.  A Party shall make disclosures concerning such
Developed IPR and updates in accordance with Section 7.3 (Disclosure).

 

3.3.                            No Disclosure Of Third Party Confidential
Information.  For the avoidance of doubt, nothing in this Agreement obligates a
Party to disclose information or technology that constitutes confidential
information of Third Party.  Neither Party shall disclose information to the
other in breach of confidentiality obligations such Party might owe to Third
Parties.

 

3.4.                            No Breach of Existing Contractual Obligations. 
For the avoidance of doubt, nothing in this Agreement shall be construed as
requiring a Party to breach an obligation to a Third Party set forth in a
contract in existence as of the date of this Agreement.

 

4.                                      Supply Chain Access.

 

4.1.                            Development of Supply Chain.  KEMET has
developed, at considerable expense and commitment of resources, a supply chain
for tantalum powder, and this

 

10

--------------------------------------------------------------------------------


 

supply chain is designed to function as a closed-pipe, conflict-free, vertically
integrated supply chain for such tantalum powder, from raw ore to finished
powder and wire (the “KEMET Tantalum Supply Chain”).

 

4.2.                            Access.  TOKIN recognizes the value of the KEMET
Tantalum Supply Chain, and seeks access to this Supply Chain.  In further
consideration of the rights provided by TOKIN under this Agreement, KEMET hereby
agrees during the Term to employ commercially reasonable efforts to maintain the
KEMET Tantalum Supply Chain and to provide TOKIN access to the KEMET Tantalum
Supply Chain, on commercial terms designed to provide TOKIN benefits from such
Supply Chain that are reasonably equivalent to the benefits the Supply Chain
provides KEMET; subject to the restrictions set out in Section 4.3 (No Resale
Rights).

 

4.3.                            No Resale Rights.  TOKIN shall employ tantalum
powder, wire, and anodes obtained through the KEMET Tantalum Supply Chain solely
for its own internal uses and manufacturing.  TOKIN shall not resell to third
parties such tantalum powder, in whatever form TOKIN receives such powder from
KEMET (whether in powder form, wire form, or other delivered form), and TOKIN
shall sell such tantalum powder only as embodied in a finished product
manufactured by TOKIN (or by a contract manufacturer to TOKIN).

 

4.4.                            No Obligations.  Notwithstanding the foregoing,
TOKIN shall have no obligation to obtain tantalum powder from the KEMET Tantalum
Supply Chain and KEMET shall have no obligation to supply tantalum powder from
the KEMET Tantalum Supply Chain.  The Parties shall be free to make alternative
commercial arrangements for TOKIN’s tantalum powder supply requirements that are
designed to provide equivalent benefits to TOKIN as the KEMET Tantalum Supply
Chain.

 

5.                                      Collaborative Development.  Subject to
the terms and conditions of this Agreement, the Parties shall use commercially
reasonable efforts to conduct collaborative research and development activities
with respect to Valve Metal Capacitor Product and Components (“Collaborative
Development”).  As directed by the Technical Steering Committee, Collaborative
Development shall include, but not be limited to design, development,
formulation, testing, quality assurance, reliability, performance standards,
production, manufacturing, and packaging of Valve Metal Capacitor Products and
Components.

 

6.                                      Collaborative Development Contributions
by Subsidiaries.  To the extent a Subsidiary of a Party provides services,
deliverables, or other contributions to Collaborative Development (each a
“Subsidiary Contribution”), such Party shall obtain from this Subsidiary an
assignment of rights and ownership (including intellectual property rights) in
such Subsidiary Contribution to ensure that all Subsidiary Contributions (and
associated intellectual property rights) are governed by this Agreement
including, without limitation, by Section 7 (Ownership Rights arising from
Collaborative Development) and Section 9 (Grant of Rights).

 

7.                                      Ownership Rights Arising from
Collaborative Development.

 

7.1.                            Ownership of Development Inventions.  Ownership
of all patentable subject matter that results from Collaborative Development
efforts (each a “Development Invention”) will be assigned as follows:  subject
to Section 9 (Grant of Rights), (i) ownership of a Development Invention that is
solely conceived and reduced to practice by KEMET will be assigned solely to
KEMET (“KEMET Development Inventions”); (ii) ownership of a Development
Invention that is solely conceived and reduced to practice by TOKIN will be
assigned solely to TOKIN (“TOKIN Development Inventions”); and (iii) ownership
of a Development Invention that is jointly conceived or reduced to practice by

 

11

--------------------------------------------------------------------------------


 

TOKIN and KEMET will be assigned jointly to the Parties (“Joint Development
Inventions”).

 

7.2.                            Ownership of Development Know-How.  Subject to
Section 9 (Grant of Rights), technology that embodies Trade Secret Rights or
Rights under Copyright (i) that is solely authored or created by TOKIN will be
solely owned by TOKIN (“TOKIN Development Know-How”); (ii) that is solely
authored or created by KEMET will be solely owned by KEMET (“KEMET Development
Know-How”); and (iii) that is jointly authored or created by TOKIN and KEMET
will be jointly owned by the Parties (“Joint Development Know-How”).

 

7.3.                            Disclosure.  Each Party will timely disclose to
the other Party information concerning the disclosing Party’s Development IPR,
in sufficient detail to allow the receiving Party to evaluate and use such IPR
for permitted purposes under this Agreement.

 

7.4.                            Developments Outside Field of Valve Metal
Capacitor Products and Components.  The Parties recognize that Collaborative
Development activities might result in developments that have application
outside the field of Valve Metal Capacitor Products and Components
(“Outside-Field Uses”).

 

7.4.1.                              Consent Required for Outside-Field Uses for
Joint Developments.  Neither Party shall have the right to use, practice, or
exploit a Joint Development Invention or Joint Development Know-How with respect
to Outside-Field Uses without the express consent of the other, such consent not
to be unreasonably withheld or delayed.

 

7.4.2.                              Freedom to Exploit Solely Developed
Technology for Outside-Field Uses.  For the avoidance of doubt, (i) KEMET shall
be entitled to use, improve, and exploit KEMET Development Know-How and KEMET
Development Inventions for Outside-Field Uses without restriction from, payment
obligation to, or other obligation to TOKIN; and (ii) TOKIN shall be entitled to
use, improve, and exploit TOKIN Development Know-How and TOKIN Development
Inventions for Outside-Field Uses without restriction from, payment obligation
to, or other obligation to KEMET.

 

7.5.                            Assistance.  Upon request, each Party will
execute such documents and provide such assistance as the other Party may
reasonably request (at the requesting Party’s expense, upon submission of
supporting documentation) to secure and memorialize the ownership rights set out
in this Section (Ownership Rights Arising from Collaborative Development).

 

8.                                      Patent Prosecution and Maintenance.  The
Parties agree to cause patent applications to be filed and prosecuted on any
material Joint Development Invention, with materiality determined by the
Technical Steering Committee.  For each Joint Development Invention patent
application, the Technical Steering Committee shall determine the jurisdictions
and priorities of filing, in accordance with the patent laws applicable to each
inventor of the Joint Development Invention.  The Parties shall each be
responsible for one-half the costs of filing, prosecuting, and maintaining
Patent Rights with respect to such Joint Development Inventions

 

8.1.                            Infringement Actions.  As between the Parties,
KEMET shall be entitled to assert and control infringement actions against Third
Parties concerning Joint Development Inventions that arise in the United States,
and TOKIN shall be entitled to

 

12

--------------------------------------------------------------------------------


 

assert and control infringement actions against Third Parties concerning Joint
Development Inventions that arise in Japan.  The Technical Steering Committee
shall determine which Party shall enforce rights in Joint Development Inventions
in other jurisdictions; provided, however, that the selected Party shall be
entitled to decline to accept such enforcement right.

 

8.2.                            Enforcement Control.  The Party asserting the
enforcement right shall be responsible for all costs, attorney’s fees, and
expenses associated with the enforcement actions, and the other Party shall
reasonably cooperate in such actions, at the asserting Party’s request and
reasonable expense (upon submission of supporting documentation).  The asserting
Party shall be entitled to retain all recoveries, damages, and other monetary
results of any such enforcement action.

 

9.                                      Grant of Rights.

 

9.1.                            Non-Exclusive License to TOKIN.  In
consideration of TOKIN’s grant of rights to KEMET under Section 9.2
(Non-Exclusive License to KEMET), and subject to the terms and conditions of
this Agreement, KEMET hereby grants to TOKIN, under Relevant KEMET Intellectual
Property Rights, a non-exclusive, worldwide, perpetual, paid-up, royalty-free
license (a) to copy, use, modify, and practice Relevant KEMET Technology solely
for purposes of developing Licensed Valve Metal Capacitor Products and
Components (and for no other purpose); and (b) to make, have made, use, sell,
offer to sell, import, and otherwise exploit Licensed Valve Metal Capacitor
Products and Components.

 

9.2.                            Non-Exclusive License to KEMET.  In
consideration of TOKIN’s grant of rights to KEMET under Section 9.1
(Non-Exclusive License to TOKIN), and subject to the terms and conditions of
this Agreement, TOKIN hereby grants to KEMET, under Relevant TOKIN Intellectual
Property Rights, a non-exclusive, worldwide, perpetual, paid-up, royalty-free
license (a) to copy, use, modify, and practice Relevant TOKIN Technology solely
for purposes of developing Licensed Valve Metal Capacitor Products and
Components (and for no other purpose); and (b) to make, have made, use, sell,
offer to sell, import, and otherwise exploit Licensed Valve Metal Capacitor
Products and Components.

 

9.3.                            Contract Manufacturing License.  KEMET hereby
grants to TOKIN permission to engage a contract manufacturer to manufacture
Licensed Valve Metal Capacitor Products and Components on TOKIN’S behalf;
provided such contract manufacturer sells and transfers all such Licensed Valve
Metal Capacitor Products and Components solely to TOKIN (or its Affiliates), and
to no other person or entity. TOKIN similarly hereby grants to KEMET permission
to engage a contract manufacturer to manufacture Licensed Valve Metal Capacitor
Products and Components on KEMET’S behalf; provided such contract manufacturer
sells and transfers all such Licensed Valve Metal Capacitor Products and
Components solely to KEMET (or its Affiliates), and to no other person or
entity.

 

9.4.                            No Sublicensing.  Other than rights to
sublicense to Subsidiaries, as set out in Section 10 (Rights of Subsidiaries), a
Party shall not be entitled to sublicense its rights under this Agreement, and
this prohibition includes a prohibition on sublicensing rights under this
Section 9 (Grant of Rights).  It is agreed and understood that the contract
manufacturing license set out in Section 9.3 (Contract Manufacturing License)
represents the exercise of a Party’s limited “have made” rights under Sections
9.1 (Non-Exclusive License to TOKIN) or 9.2 (Non-Exclusive License to KEMET),
and does not constitute a permission to sublicense.

 

13

--------------------------------------------------------------------------------


 

9.5.                            Grant of Rights in Documentation.  Subject to
the terms and conditions of this Agreement, each Party grants to the other a
non-exclusive, irrevocable, royalty-free, worldwide license to copy, use, modify
and distribute, but solely for internal business purposes and solely in
connection with Licensed Valve Metal Capacitor Products and Components.

 

9.6.                            Ownership.  Except for those rights expressly
granted in this Agreement, (a) TOKIN retains all right, title, and interest in
and to all TOKIN intellectual property rights, including Relevant TOKIN
Intellectual Property Rights; and (b) KEMET retains all right, title, and
interest in and to all KEMET intellectual property rights, including Relevant
KEMET Intellectual Property Rights.

 

9.7.                            Exclusion.  For the avoidance of
doubt, Intellectual property rights not expressly included in the grants set out
in this Section 9 (Grant of Rights) are excluded from this Agreement and, for
example, the Parties expressly intend to exclude trademark rights from this
Agreement.  Attached hereto as Schedule 9.7(a) includes all KEMET Patent Rights
(which term includes both patents and patent applications) that are jointly
owned by Third Parties and therefore excluded from the grants set out in this
Section 9.  Attached hereto as Schedule 9.7(b) includes all TOKIN Patent Rights
(which term includes both patents and patent applications) that are jointly
owned by Third Parties and therefore excluded from the grants set out in this
Section 9.

 

9.8.                            Other Development and Sales.  It is understood
and agreed that each Party shall be free and without restriction to develop,
market, license, and sell products and technology as it may see fit (including
products and technology that may, or may not compete with the Licensed
Technology or the Licensed Valve Metal Capacitor Products and Components),
provided that such Party fully complies with its obligations to the other Party
concerning Confidential Information under Section 14 (Confidentiality).

 

10.                               Rights of Subsidiaries.  It is agreed and
understood that a Party as Licensee under Section 9 (Grant of Rights) shall be
entitled to sublicense to its Subsidiaries the rights it has been granted under
Section 9 (Grant of Rights); provided such Party causes its Subsidiaries to
comply with all applicable provisions of this Agreement (including but not
limited to those restrictions set out in Section 9 (Grant of Rights), and
Section 13 (Confidentiality)).  A Party sublicensing its rights to a Subsidiary
shall be, and remain, responsible and accountable for its Subsidiaries’
compliance with this Agreement.

 

11.                               No Royalties.  The Parties hereby agree that
their mutual rights and obligations under this Agreement constitute all
requisite consideration for this Agreement.  Neither Party shall owe royalties
or other compensation to the other for such Party’s exercise of those rights
with respect to Licensed Valve Metal Capacitor Products and Components that are
specified in Section 9 (Grant of Rights).

 

12.                               Record-Keeping and Inspections.  Each Party
agrees to maintain such books and records concerning the Licensed Valve Metal
Capacitor Products and Components manufactured or sold by it as the other Party
shall reasonably request, and shall permit such books and records to be examined
upon reasonable advance written notice during the Term by authorized
representatives of the other Party, during usual business hours, for purposes of
determining compliance with this Agreement.

 

13.                               Representations and Warranties.

 

13.1.                     Authority.  Each Party represents and warrants that it
has the full right and authority to enter into this Agreement, and that, to the
best of its knowledge, there are no

 

14

--------------------------------------------------------------------------------


 

prior agreements, commitments or other obstacles which could prevent it from
carrying out all of its obligations hereunder.

 

13.2.                     Ownership and Rights.  Each Party represents and
warrants either (a) that it is the owner of the entire right, title and interest
in and to its Licensed Technology, or (b) that it holds rights to such Licensed
Technology that are good and sufficient to meet its obligations under this
Agreement.

 

13.3.                     Non-Infringement.  Each Party represents and warrants
that, as of the Effective Date and during the Term, its Licensed Technology does
not and shall not infringe a Third Party’s (a) Patent Rights, (b) Rights under
Copyright, (c) Trade Secret Rights, or (d) Other Development and Production
Rights.

 

13.4.                     Licensed Technology.  Each Party represents and
warrants that there is no claim, pending or threatened, of infringement,
interference or invalidity regarding any part or all of its Licensed Technology
and their use as contemplated in this Agreement, and it has no present knowledge
from which it can be inferred that its Licensed Technology is invalid.

 

13.5.                     Compliance with Laws.  Each Party represents and
warrants that it shall comply at its own expense with all applicable laws,
rules and regulations of governmental bodies and agencies, including all laws,
rules and regulations affecting or governing exports, in its performance under
this Agreement.

 

13.6.                     Disclaimer of Other Warranties.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS SECTION 13 (Representations and Warranties), NEITHER PARTY
MAKES ANY OTHER WARRANTIES (AND EXPRESSLY DISCLAIMS ANY AND ALL SUCH
WARRANTIES), WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF
PERFORMANCE.

 

14.                               Confidentiality.  Confidential or sensitive
information one Party (the “Disclosing Party”) provides to the other Party (the
“Receiving Party”) under this Agreement shall be governed as follows.

 

14.1.                     Confidential Information.  Confidential Information
under this Agreement shall consist of all non-public information and non-public
know-how disclosed pursuant to this Agreement, whether oral or in writing
(a) that is designated as “Confidential” or “Proprietary” by the Disclosing
Party at the time of disclosure or within a reasonable period thereafter;
(b) that concerns the customers, finances, methods, research, processes or
procedures of the Disclosing Party; (c) that comprises the Licensed Technology;
or (d) that by the nature of the circumstances surrounding disclosure, should in
good faith be treated as confidential (collectively, “Confidential
Information”).

 

14.2.                     Non-disclosure.  A Receiving Party will retain the
Disclosing Party’s Confidential Information in strict confidence, and shall not
use such Information except for purposes permitted under this Agreement.  A
Receiving Party shall be entitled to disclose Confidential Information of the
Disclosing Party on a need to know basis to its employees, provided such
employees are bound by non-disclosure obligations no less protective than those
set out in this Agreement.

 

14.3.                     Exceptions.  The Parties’ obligations with respect to
Confidential Information under this Agreement will not apply to Confidential
Information which the Receiving Party

 

15

--------------------------------------------------------------------------------


 

can demonstrate: (i) is or becomes a matter of public knowledge through no fault
of the Receiving Party; (ii) was or becomes available to the Receiving Party on
a non-confidential basis from a third Party, provided that such third Party is
not bound by an obligation of confidentiality to the Disclosing Party with
respect to such Confidential Information; (iii) was independently developed by
the Receiving Party without reference to the Disclosing Party’s Confidential
Information; or (iv) is required to be disclosed by law, provided that the
Disclosing Party is promptly notified by the Receiving Party in order to provide
the Disclosing Party an opportunity to seek a protective order or other relief.

 

14.4.                     Limited Disclosure.  Notwithstanding the foregoing,
subject to review and comment by non-disclosing Party, one Party shall be
entitled to disclose the Confidential Information of the other Party, but only
to the extent such disclosure is required for the manufacture of the Licensed
Valve Metal Capacitor Products and Components, in accordance with Section 9.3
(Contract Manufacturing License).

 

14.5.                     Confidential Nature of Agreement.  The terms of this
Agreement are considered “Confidential Information” under this Section 14
(Confidentiality).

 

15.                               Indemnification.

 

15.1.                     Indemnity.  Each Party (the “Indemnifying Party”)
shall indemnify and defend the other (the “Indemnified Party”) against any third
party claim, action, suit or proceeding arising out of any breach of that
Party’s obligations set out in Section 13 (Representations and Warranties) and
Section 14 (Confidentiality).  Subject to Section 15.2 (Procedure for
Indemnity), the Indemnifying Party shall indemnify the Indemnified Party for all
losses, damages, liabilities and all reasonable expenses and costs incurred by
the Indemnified Party in any such claim, action, suit or proceeding (each a
“Claim”).

 

15.2.                     Procedure for Indemnity.  The Indemnifying Party’s
obligations are conditioned upon the Indemnified Party: (a) giving the
Indemnifying Party prompt written notice of any Claim for which the Indemnified
Party is seeking indemnity; (b) granting control of the defense and settlement
to the Indemnifying Party; and (c) reasonably cooperating with the Indemnifying
Party at the Indemnifying Party’s expense.  An Indemnified Party is entitled to
participate in any defense at its own expense with counsel of its own choosing.

 

16.                               Limitations On Liability.

 

16.1.                     Consequential Damages Waiver.  EXCEPT FOR A CLAIM FOR
INDEMNIFICATION MADE PURSUANT TO SECTION 15 (Indemnification), IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER, INCLUDING WITHOUT
LIMITATION, LOSS OF PROFITS OR OTHER ECONOMIC LOSS, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

16.2.                     Limitation of Liability.  EXCEPT FOR A CLAIM FOR
INDEMNIFICATION MADE PURSUANT TO SECTION15 (Indemnification), IN NO EVENT WILL
THE LIABILITY OF EITHER PARTY, IN THE AGGREGATE, EXCEED THE TOTAL AMOUNT OF
PAYMENTS PAID TO OR DUE TO LICENSOR UNDER THIS AGREEMENT.

 

17.                               Effect on Prior Agreements.  The Parties
acknowledge that they have acted under mutual agreements prior to this Agreement
(“Prior Agreements”).  In consideration of the mutual rights and obligations set
out in this Agreement, each Party hereby agrees (i) that this Agreement

 

16

--------------------------------------------------------------------------------


 

supersedes all Prior Agreements; and (ii) that all provisions of, and all rights
and obligations under, the Prior Agreements including, without limitation,
provisions regarding the payment of royalties, are of no further force or
effect; provided, however that this Section 17 (Effect on Prior Agreements)
shall not affect those provisions of the Prior Agreements that expressly survive
termination (other than any royalty provisions, which shall in no circumstance
survive), and such provisions shall survive and continue in force in accordance
with the respective Prior Agreement.

 

18.                               Term.  Unless terminated in accordance with
Section 17 (Termination) this Agreement shall commence as of the Effective Date
and continue for a period (the “Term”) which shall terminate upon the date of
termination of the March 12, 2012 Stockholders’ Agreement among KEMET, TOKIN and
NEC Corporation.

 

19.                               Termination.

 

19.1.                     Termination for Cause.  In the event that either of
the Parties is in material breach of any obligation under this Agreement, the
non-breaching Party may terminate this Agreement for cause upon written notice
after first:  (i) providing the other Party with written notice of the breach (a
“Notice of Breach”) and (ii) providing thereafter a thirty (30) day opportunity
to cure beginning on the date of receipt by the alleged breaching Party of the
Notice of Breach.

 

19.2.                     Insolvency.  In the event a Party shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it that is not dismissed within sixty (60) days, the other
Party shall have the right to terminate this Agreement immediately upon
providing written notice of such termination.

 

19.3.                     Termination Without Prejudice to Other Rights and
Remedies.  Termination of this Agreement will be without prejudice to the
terminating Party’s other rights and remedies pursuant to this Agreement.

 

20.                               Effect of Termination.

 

20.1.                     Effect of Termination on Obligations.  Upon
termination or expiration of this Agreement, a Party and its Affiliates shall be
entitled to continue to exercise all rights with respect to Licensed Valve Metal
Capacitor Products and Components granted in Section 9 (Grant of Rights).  The
term “After-Acquired IPR” means an intellectual property right developed,
licensed, or acquired by a Party after termination or expiration of this
Agreement.  For the avoidance of doubt, one Party shall hold no rights or
interests whatsoever in After-Acquired IPR of the other Party.

 

20.2.                     Survival.  All provisions that, by their nature should
survive termination or expiration of this Agreement, shall survive such
termination or expiration, including, by way of clarifying examples, the
following Sections:

 

Section 7.1 (Ownership of Development Inventions)

Section 7.2 (Ownership of Development Know-How)

Section 7.4 (Developments Outside Field of Valve Metal Capacitor Products and
Components)

Section 9 (Grant of Rights)

Section 10 (Rights of Subsidiaries)

Section 14 (Confidentiality)

Section 16 (Limitations on Liability)

Section 17 (Effect of Termination on Obligations)

 

17

--------------------------------------------------------------------------------


 

21.                               General Provisions.

 

21.1.                     Governing Law.  This Agreement will be governed and
construed in accordance with the laws of the State of New York.  All disputes,
controversies, or differences which may arise between the parties, out of or in
relation to or in connection with this Agreement, or the breach thereof, shall
be finally settled by arbitration pursuant to the Japan-American Trade
Arbitration Agreement of September 16, 1952, by which each party hereto is
bound.

 

21.2.                     Export Controls.  In the event that the Licensed Valve
Metal Capacitor Products and Components are subject to export control
limitations, the Party selling such Licensed Valve Metal Capacitor Products and
Components shall be responsible for associated compliance with such export
controls.

 

21.3.                     Assignment.  A Party shall not assign this Agreement
or any right or interest under this Agreement, nor delegate any work or
obligation to be performed under this Agreement (an “assignment”), without the
other Party’s prior written consent, which consent shall not be unreasonably
withheld or delayed.  For purposes of this Section 19.4 (Assignment), an
“assignment” shall be deemed to include the following: (a) the acquisition of
more than fifty percent (50%) of any class of the Licensee’s voting stock (or
any class of non-voting security convertible into voting stock) by a Third Party
(whether in a single transaction or series of related transactions) resulting in
an effective change of control of Licensee; or (b) the sale of more than fifty
percent (50%) of Licensee’s assets (whether in a single transaction or series of
related transactions).  Any attempted assignment in contravention of this 19.4
(Assignment) shall be void and ineffective

 

21.4.                     Force Majeure.  Neither Party shall be liable for any
delay in performing its obligations under this Agreement, if such delay is
caused by circumstances beyond the Party’s reasonable control, including without
limitation, any acts of God, war, terrorism, floods, windstorm, labor disputes,
changes in laws or regulations, or delay of essential materials or services. 
The Party not affected by the force majeure shall have the right to terminate
this Agreement without penalty if the Party affected by the force majeure event
is unable to resume full performance within sixty (60) days of occurrence of the
event.

 

21.5.                     Severability; Waiver.  If any provision of this
Agreement is held to be invalid or unenforceable for any reason, the remaining
provisions will continue in full force without being impaired or invalidated in
any way. The Parties agree to replace any invalid provision with a valid
provision which most closely approximates the intent and economic effect of the
invalid provision.  The waiver by either Party of a breach of any provision of
this Agreement will not operate or be interpreted as a waiver of any other or
subsequent breach.

 

21.6.                     Headings.  Headings used in this Agreement are for
reference purposes only and in no way define, limit, construe or describe the
scope or extent of such section or in any way affect this Agreement.

 

21.7.                     Notice.  Any notices required or permitted hereunder
shall be given to the appropriate Party at the address specified below or at
such other address as the Party shall specify in writing.  Such notice shall be
deemed given: (a) upon personal delivery; (b) if sent by facsimile or email,
upon confirmation of receipt; or (c) if sent by certified or registered mail,
postage prepaid, five (5) days after the date of mailing.

 

18

--------------------------------------------------------------------------------


 

To KEMET:

To TOKIN:

KEMET Electronics Corporation

NEC TOKIN Corporation

101 N.E. 3rd. Ave., Ste. 1700

Fort Lauderdale, FL 33301 USA

Phone - +1-954-766-2817

Fax - +1-866-552-2817

Email — jamieassaf@kemet.com

560, Nyuzen, Nyuzen-machi,

Shimoniikawa-gun, Toyama 939-0626,

Japan

Phone: +81-765-72-5941

Fax: +81-765-72-5796

Attn: General Counsel

Email: m-yamane@yk.jp.nec.com

 

21.8.                     Translation of Agreement.  This English-language
version of this Agreement will govern and control any translations of this
Agreement into any other language.

 

21.9.                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
shall be taken together and deemed to be one instrument.

 

21.10.              Entire Agreement.  This Agreement, including the exhibits
attached hereto, sets forth the entire understanding and agreement of the
parties and supersedes any and all oral or written agreements or understandings
between the parties as to the subject matter of this Agreement. It may be
changed only by a writing signed by both parties. Neither Party is relying upon
any warranties, representations, assurances or inducements not expressly set
forth herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.

 

KEMET Electronics Corporation

 

NEC TOKIN Corporation

 

 

 

 

 

 

By:

/s/ Per-Olof Loof

 

By:

/s/ Shigenori Oyama

 

 

 

 

 

Name:

Per-Olof Loof

 

Name:

Shigenori Oyama

 

 

 

 

 

Title:

CEO

 

Title:

President

 

19

--------------------------------------------------------------------------------